

115 HR 5321 IH: Too Long; Didn’t Read Act of 2018
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5321IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Mr. Moulton (for himself, Mr. Meadows, and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo improve communication from Federal agencies to individuals by requiring clear instructions, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Too Long; Didn’t Read Act of 2018 or the TL; DR Act of 2018. 2.Responsibilities of Federal agenciesNot later than 6 months after the date of the enactment of this Act, the Director of the Office of Management and Budget shall develop and issue regulations that direct the head of each agency to provide a clearly marked section at the top of a communication (both hard copy and electronic) that the agency sends to an individual if such communication requires or authorizes such individual to take action. To the extent practicable as determined by the head of the relevant agency, the clearly marked section at the top of the first page shall include—
 (1)the action item; (2)if a response is required, optional, or not required;
 (3)the deadline, if applicable; (4)how to complete the action item; and
 (5)the agency’s contact information. 3.Reports to Congress (a)Initial reportNot later than 9 months after the date of the enactment of this Act, the head of each agency shall publish on the plain writing section of the agency’s website, maintained pursuant to section 4(a) of the Plain Writing Act of 2010 (5 U.S.C. 301 note), a report that describes the agency plan for compliance with the requirements of this Act.
 (b)Annual compliance reportNot later than 18 months after the date of the enactment of this Act, and annually thereafter, the head of each agency shall publish on the plain writing section of the agency's website, maintained pursuant to section 4(a) of the Plain Writing Act of 2010 (5 U.S.C. 301 note), a report on agency compliance with the requirements of this Act.
 4.Agency definedIn this Act, the term agency means an Executive agency as defined in section 105 of title 5, United States Code. 